Citation Nr: 0704870	
Decision Date: 02/21/07    Archive Date: 02/27/07

DOCKET NO.  04-39 983	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUES

1. Whether new and material evidence has been presented to 
reopen a claim for service connection for a chronic kidney 
disorder, to include lupus erythematosus nephritis.

2. Entitlement to service connection for a chronic kidney 
disorder, to include lupus erythematosus nephritis.


REPRESENTATION

Veteran represented by: AMVETS


ATTORNEY FOR THE BOARD

P. Boominathan, Associate Counsel


INTRODUCTION

The veteran had active service from September 1957 to August 
1959. 

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of a June 2004 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Oakland, 
California.  

The Board notes that after the November 2005 letter from Dr. 
McAlpine was received, the RO did not issue a supplemental 
statement of the case.  This evidence is considered to be 
relevant to the issues on appeal.  However, given the 
favorable outcome noted below, a remand is not required to 
have the RO consider this additional evidence in the first 
instance.  See 38 C.F.R. §§ 19.31 (b)(1), 20.1304(a), (c) 
(2006).  

By a November 2006 letter, the Board notified the veteran 
that his motion to have his appeal advanced on the docket had 
been granted. 38 U.S.C.A. § 7107(a)(2)(B) (West 2002); 38 
C.F.R. § 20.900(c) (2006).

The issue of service connection for a chronic kidney 
disorder, to include lupus erythematosus nephritis is 
addressed in the REMAND portion of the decision below and is 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.


FINDINGS OF FACT

1.  In a June 2002 decision, the Board denied the veteran's 
claim for service connection for a chronic kidney disorder, 
to include lupus erythematosus nephritis.

2.  Evidence received subsequent to the June 2002 Board 
decision raises a reasonable possibility of substantiating 
the claim for service connection for a chronic kidney 
disorder, to include lupus erythematosus nephritis.


CONCLUSIONS OF LAW

1.  The June 2002 Board decision denying service connection 
for a chronic kidney disorder, to include lupus erythematosus 
nephritis, is final.  38 U.S.C.A. § 7104(b) (West 2002).  

2.  Evidence received since the June 2002 Board decision is 
new and material and the claim is reopened.  38 U.S.C.A. §§ 
5104, 5108, 7104, 7105 (West 2002); 
38 C.F.R. §§ 3.156(a), 20.1105 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in part at 38 U.S.C.A. §§ 5103, 5103A, amended VA's duties to 
notify and to assist a claimant in developing the information 
and evidence necessary to substantiate a claim.  Given the 
favorable outcome as noted below, no conceivable prejudice to 
the veteran could result from this decision and remand.  See 
Bernard v. Brown, 4 Vet. App. 384, 393 (1993).

Analysis

In the present claim, the veteran seeks to reopen his claim 
for service connection for 
a chronic kidney disorder, to include lupus erythematosus 
nephritis.  In support of his claim, the veteran contends 
that the evidence submitted after the June 2002 Board 
decision is new and material.

In a June 2002 decision, the Board denied the veteran's claim 
for service connection for a chronic kidney disorder, to 
include lupus erythematosus nephritis.  Essentially, the 
Board stated that the evidence did not show that the current 
kidney condition could be related to service, and that the 
diagnosis of glomerulonephritis in service was acute and 
unrelated to the current kidney disease.  That decision is 
final.  38 U.S.C.A. § 7104, 38 C.F.R. 20.1105.  The Board 
also notes that the veteran was denied service connection for 
a kidney disorder in December 1959 and did not appeal the 
decision; additionally, in a June 1994 rating decision the RO 
declined to reopen the claim.  

The veteran applied in November 2003 for service connection 
for a chronic kidney disorder, to include lupus erythematosus 
nephritis.
 
When a claim is the subject of a prior final denial, it may 
nevertheless be reopened if new and material evidence is 
presented or secured.  38 U.S.C.A. § 5108.  If new and 
material evidence is presented or secured with respect to a 
claim which has been disallowed, VA shall reopen the claim 
and review it on a de novo basis.  Manio v. Derwinski, 1 Vet. 
App 145 (1991).  Effective from August 29, 2001, the 
regulations defining "new and material evidence" were 
revised and clarify the types of assistance the VA will 
provide to a claimant attempting to reopen a previously 
denied claim.  38 C.F.R. §§ 3.156(a) and 3.159(b).  These 
specific provisions are applicable only to claims filed on or 
after August 29, 2001.  As the veteran filed his claim 
seeking to reopen in November 2003, the Board applied the 
revised provisions.

Under the revised regulations, new evidence means existing 
evidence not previously submitted to agency decision makers.  
Material evidence means existing evidence that, by itself or 
when considered with previous evidence of record, relates to 
an unestablished fact necessary to substantiate the claim.  
New and material evidence can be neither cumulative nor 
redundant of the evidence of record at the time of the last 
prior final denial of the claim sought to be reopened, and 
must raise a reasonable possibility of substantiating the 
claim.  38 C.F.R. § 3.156(a) (2006).  

For the purpose of establishing whether new and material 
evidence has been submitted, the credibility of the evidence, 
although not its weight, is to be presumed.  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).

The Board has a jurisdictional responsibility to consider 
whether it was proper for a claim to be reopened, regardless 
of whether the previous action denying the claim was appealed 
to the Board.  Jackson v. Principi, 265 F. 3d 1366 (Fed. Cir. 
2001).  

Evidence submitted prior to the June 2002 Board decision 
included the veteran's service medical records showing 
hospitalization and treatment for acute glomerulonephritis 
that in February and March 1959.   There is no record of 
treatment for residuals documented in any subsequent service 
medical records.  Numerous urinalysis conducted subsequently 
were negative for albumin, except for a March 1959 urinalysis 
which showed a trace amount of albumin.  During his 
separation examination, performed in July 1959, the veteran 
was not found to have any symptoms of a kidney disorder. 

In a November 1959 VA examination, the veteran complained of 
shortness of breath since May 1959 when climbing stairs.  He 
denied other symptoms (dysuria, pyuria, hematuria, burning on 
urination, frequency, nocturia, swelling about the face, 
eyes, hands, or other parts of the body) referable to the 
genitourinary system. The pertinent diagnosis was residuals, 
glomerulonephritis, acute, not found at the time of the 
examination.

In statements submitted by the veteran in September 1993, lay 
persons recalled that he had been hospitalized in service.

Medical records from Kaiser Permanente Medical Center in 
Richmond, California from 1989 first document treatment for 
kidney problems in 1992.

During an October 1992 Kaiser nephrology consultation, it was 
noted that the veteran denied genitourinary symptoms such as 
dysuria, difficulty urinating, backaches, or hematuria; but 
acknowledged others, such as frequent urination. His main 
complaints were dyspnea on exertion, which he said had been 
occurring for the past three-to-four years, and intermittent 
swelling of his feet.  It was observed that he had 
proteinuria as far back as 1987, but not in 1983. The veteran 
was assessed with proteinuria; the nephrologist stated that 
he could not tell whether this was due to hypertensive 
nephrosclerosis or to an additional glomerulopathy. An 
October 2002 renal ultrasound showed mild bilateral 
hydronephrosis, and a December 1992 renal ultrasound showed 
improvement.

On a February 1993 nephrology consultation for Kaiser 
Permanente Hospital it was noted that the veteran reported a 
history of renal failure approximately 25 years earlier while 
stationed in Germany, but did not know the circumstances 
surrounding this illness. The current impression was 
accelerated hypertension in a patient with nephrotic 
proteinuria and a probable underlying glomerulonephritis. The 
nephrologist questioned whether the glomerulonephritis was an 
active, inflammatory type and/or a post-infectious type.  He 
stated that he was unable to ascertain where the prior 
history of renal failure fit into the "whole scheme of 
things."

In a letter to the RO dated in April 1993, this nephrologist 
reported that a renal biopsy taken after the consultation 
revealed a Stage III membranous neuropathy, although he did 
not know whether this was of the primary type or secondary to 
something else

Also among the Kaiser Permanente Medical Center records is 
the report of a September 1995 rheumatology consultation 
requested to address neutropenia, glomerulonephritis, and a 
positive ANA (antinuclear antibody). The physician reported 
that the glomerulonephritis with accelerated hypertension, 
gout, neutropenia, positive ANA, and deep venous thrombosis 
in his medical history suggested that the veteran might have 
systemic lupus.

A June 1996 nephrology clinic note from Kaiser Permanente 
Medical Center contains findings of renal insufficiency with 
proteinuria; a November 1996 record identified mild renal 
insufficiency.

A renal biopsy performed at the David Grant Medical Center at 
Travis Air Force Base in December 1998 showed two nephroliths 
in the left kidney but no evidence of obstruction or 
sonographic evidence of renal parenchymal disease. The 
diagnosis was sclerosing immunocomplex glomerulonephritis.

In a September 1999 VA examination, the veteran was diagnosed 
with lupus erythematosus nephritis.  The examiner noted that 
the December 1998 renal biopsy revealed sclerosing 
immunocomplex glomerulonephritis and that this disease was 
consistent with lupus erythematosus nephritis. The examiner 
indicated that he had reviewed the clinical history 
documented in the claims file concluded that there was no 
relationship between the acute glomerulonephritis in 1959 and 
the current lupus erythematosus nephritis.

At another September 1999 VA examination, the examiner 
reviewed medical records and reported that renal disease 
first manifested in 1959 in Heidelberg with renal 
insufficiency.  The pertinent diagnosis was lupus nephritis, 
sclerosis vacant.
 
In an August 2001 VA examination, the examiner discussed the 
pertinent clinical history during and after service, both as 
related by the veteran and as documented in the claims file, 
and the findings and conclusions set forth in the reports of 
earlier examinations.  The diagnoses were status post acute 
glomerulonephritis in 1959, most likely secondary to post-
infectious glomerulonephritis, which is most likely post-
Streptococcal in origin, although exact etiology is unclear; 
membranous glomerulonephropathy, diagnosed in 1993 per renal 
biopsy; lupus nephritis, sclerosing variant; non-insulin 
dependent diabetes mellitus; and hypertension.
The examiner observed, as indicated in the diagnosis, that 
the 1959 acute glomerulonephritis was most likely post-
Streptococcal in origin. He noted that service medical 
records showed that during follow-up assessments conducted 
after the episode of acute glomerulonephritis, no albumin was 
ever found in the veteran's urine, and he opined that this 
course confirmed the acute nature of the 1959 disease.

The examiner stated that "[c]urrent medical thought 
concerning the long-term followup of individuals with post-
Streptococcal glomerulonephritis indicates that individuals 
who have completely cleared their albumin in follow-up after 
an episode of acute glomerulonephritis are completely cured 
of this disease, with no significant long-term complications 
noted. . . . This patient did acquire lupus nephritis later 
in life. I cannot relate lupus nephritis to this patient's 
episode of glomerulonephritis in the service on an as-likely-
as-not basis. There is no medical literature that indicates 
that acute post-infectious glomerulonephritis increases the 
risk of lupus, glomeru- lonephritis, or lupus nephritis . . . 
"

The examiner concluded that he could not ascribe the 
veteran's subsequent nephrologic events, including the onset 
of lupus nephritis, which likely was around 1990-1993, to the 
veteran's service in the military on an as-likely-as-not 
basis.

Evidence received since the June 2002 Board decision include 
an October 2003 VA treatment record, in which Dr. Stewart 
noted that details from the veteran's hospital admission in 
Germany are unknown, but it may have been early 
manifestations of his lupus.  

Also received since the June 2002 Board decision is a March 
2004 VA examination.  The claims file was reviewed prior to 
the examination.  The veteran reported hospitalization in for 
a total of 32 days and that following discharge, he continued 
to have mild pitting edema in the lower extremities.  He 
reported that from that time, he became progressively sicker, 
specifically complaining of malaise, arthralgias, and 
lethargy.  He reported treatment and hospitalization with 
Kaiser in 1962 and that he was told that "something was 
wrong with his kidneys."  He also reported a diagnosis of 
lupus.  Following that, the veteran did not get any specific 
care with regard to the kidney disease.  Approximately 10 
years ago, the veteran had a kidney biopsy which showed 
manifestations consistent with lupus.  The examiner stated 
that service medical records were reviewed and there was no 
diagnosis in-service.  The examiner also reviewed the an 
April 2003 letter from private physician Dr. Wong which 
showed stage III membranous nephropathy and that the etiology 
of the nephropathy was unlikely hypertension given the 
severity of the disease.  The examiner also noted the 
conflicting opinions of VA examiners regarding the original 
manifestations of lupus.  The examiner opined that it is more 
likely than not that the original manifestation of the lupus 
was the acute renal failure while the veteran was 
hospitalized in 1958.  At that time, the examiner stated that 
there were no other explanations why an otherwise healthy, 
young man would have incurred acute renal failure.  The 
examiner also noted that the hospital records were not 
complete, and so her opinion was largely based on the 
veteran's history and on current medical records.  The Board 
notes that the examiner was a nurse practioner, however the 
examination was approved by a physician.   

Finally, the veteran submitted a November 2005 letter from 
Dr. McAlpine stating that the veteran has sufficient criteria 
for the classification of systemic lupus erythematosus (SLE).  
The physician stated that the veteran has had manifestations 
of lupus including lung and kidney involvement in 1959 while 
on active duty, where his condition was so severe he had a 30 
day hospitalization at a hospital in Heidelberg.  The 
physician reported that as none definitive diagnosis was made 
in 1959, it is highly probable that it was SLE.  The 
physician reported that there were very few if any 
specialists in rheumatology and non of the present serologic 
data used in medicine today to make a diagnosis of lupus, 
i.e. antinuclear antibodies, double stranded DNA, and kidney 
biopsies with immunofluorescent studies.  The physician 
concluded that it was highly likely that SLE was present and 
because of the time period and lack of physician expertise 
and diagnostics, the veteran's diagnosis was delayed. 

In the present claim, the March 2004 VA examination, Dr. 
McAlpine's letter, and Dr. Stewart's note are new and 
material, as they raise a reasonable possibility of 
substantiating the veteran's claim of service connection for 
a chronic kidney disorder, to include lupus erythematosus 
nephritis.  In particular, the Dr. McApline's letter and the 
March 2004 VA examiner's letters specifically relate to an 
unestablished fact required to substantiate the claim for 
service connection - namely, that the veteran's current 
chronic kidney condition is related to the acute renal 
failure experienced in-service.  Thus, the Board finds that 
this evidence raises a reasonable possibility of 
substantiating the claim.  As such, this new evidence is not 
cumulative of the evidence submitted prior to the June 2002 
Board decision and the claim is reopened.






ORDER

The application to reopen a claim for service connection for 
a chronic kidney disorder, to include lupus erythematosus 
nephritis is reopened.  


REMAND

Although the claim of service connection is reopened, the 
Board determines that further evidentiary development is 
required before considering the merits of the claim.  Under 
the duty to assist, 38 C.F.R. § 3.159(c)(4), a medical 
examination is necessary as the evidence of record does not 
contain sufficient medical evidence to decide the claim.  
Specifically, though the March 2004 VA examiner opined that 
it is more likely than not that the original manifestation of 
the lupus was the acute renal failure while the veteran was 
hospitalized in 1958, the examiner also reported that there 
was no diagnosis of the veteran's condition while he was in-
service.  However, there is evidence of a diagnosis of 
glomerulonephritis in-service.  

Accordingly, the case is REMANDED for the following action:

1. The RO/AMC should notify the veteran of 
the ratings for the claimed disabilities 
and the effective date provisions for a 
claim of service connection.  
Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).

2. After the completion of #1, the RO/AMC 
should refer the file to a nephrologist or 
other kidney disease specialist.   The 
examiner's credentials should be provided.  
The claims folder and a copy of this REMAND 
must be made available to and reviewed by 
the examiner prior to the examination.   If 
answering any question or making any 
determination would require the examiner to 
resort to speculation, the examiner should 
so state.  The examiner is asked to express 
an opinion to the following questions, as 
appropriate: 

(a) Is it likely, at least as likely 
as not (a 50 percent or higher 
probability), or unlikely that the 
preexisting current kidney disease, 
to include lupus erythematosus 
nephritis is related to the 
diagnosis of glomerulonephritis or 
the incidence of acute renal failure 
during service? 

3. After undertaking any other development 
deemed essential in addition to that 
specified above, the RO/AMC should re-
adjudicate the veteran's claim.  If the 
benefit sought on appeal remains denied, 
the veteran should be provided a 
Supplemental Statement of the Case (SSOC).  
The SSOC must notify the veteran of all 
relevant actions taken on his claim for 
benefits, and summarize the evidence and 
discussion of all pertinent regulations to 
include the provisions of 38 C.F.R. 
§ 3.655.  He should also be afforded the 
opportunity to respond to that SSOC before 
the claim is returned to the Board.


The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).










This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).




______________________________________________
H.N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


